Citation Nr: 1013873	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-31 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for a right 
femur fracture. 

2.  Entitlement to an initial rating beyond 10 percent for 
post-traumatic stress disorder (PTSD). 

3.  Entitlement to an initial rating beyond 20 percent for a 
right sciatic nerve injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 
1984 to July 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks a higher evaluation for his service-
connected PTSD.  His disorder is currently evaluated as 10 
percent disabling.  He was last examined for disability 
evaluation in June 2008.  During his testimony before the 
Board in January 2010, the Veteran stated that he did not 
report many of his symptoms to the examiner when he was 
evaluated for his PTSD.  Upon review of the examination 
report, the Board notes that some of the findings appear to 
be inconsistent with the conclusion of the examiner.  For 
example, the Veteran was noted to have erratic sleep patterns 
and intermittent violent nightmares-not always about the 
boating accident in service.  It was noted that he had 
sporadic panic attacks usually precipitated by being around 
water or boats.  His PTSD symptoms included recurrent and 
intrusive distressing recollections of the event and 
recurrent distressing dreams of the event, restricted range 
of affect, hypervigilance, exaggerated startle response.  It 
was noted that nightmares and intrusive thoughts were 
frequent and there was daily avoidance.  The examiner noted 
that there were no periods of remission.  He was assigned a 
60 GAF.  The examiner also stated that PTSD was not the cause 
of the Veteran's functional changes but rather the loss of 
the limb caused the functional changes.  The Veteran has 
testified that part of his PTSD trauma is the loss of his leg 
which resulted after a boating accident in service.  In 
February 2005, a VA examiner stated that the Veteran's PTSD 
seemed to be related to the fracture of the femur which led 
to the amputation below the knee.  The Veteran's 
representative has requested that this be clarified since the 
greater part of the PTSD is the inservice boat accident and 
that the examiner incorrectly separated the symptoms of PTSD 
from the inservice boat accident in which the Veteran lost 
his leg.  As such the Board has determined that the Veteran 
should be reexamined to determine the current manifestations 
of his service-connected PTSD.  

The Veteran seeks a higher rating for his right femur 
fracture, which is rated as noncompensable under DC 5255.  
Under that Code, impairment of the femur warrants a 10 
percent evaluation for malunion of the femur with slight knee 
or hip disability, and a 20 percent evaluation for malunion 
of the femur with moderate knee or hip disability.  A 30 
percent evaluation is warranted for malunion of the femur 
with marked knee or hip disability.  Higher ratings are 
warranted for fractures of the femur neck or shaft. 3 8 
C.F.R. § 4.71a, Diagnostic Code 5255.  The Veteran was most 
recently examined by VA for evaluation of this disability in 
June 2008.  While his right knee was examined, there were no 
objective findings related to the right hip noted, and no X-
rays were taken.  

The Veteran seeks a higher rating for his service-connected 
right sciatic nerve injury, currently rated as 20 percent 
disabling under DC 8520.  He has not undergone a VA 
neurological examination to evaluate this disability.   

VA's statutory duty to assist the Veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Where existing examinations are inadequate for 
rating purposes, a VA examination will be authorized.  38 
C.F.R. § 3.326.  Hence, on remand, the Veteran should be 
afforded VA examinations that provide adequate information to 
decide his claims.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a 
VA peripheral nerve examination, by an 
appropriate examiner.  The entire claims 
file and a complete copy of this remand 
must be provided to the examiner 
designated to examine the Veteran, and 
the examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies should be 
accomplished and all clinical findings 
reported in detail.

The examiner should be advised that the 
purpose of this examination is to 
determine the current nature and severity 
of the Veteran's service-connected right 
sciatic nerve injury.  The examiner 
should indicate the nature and extent of 
impairment to the nerve group, and to the 
extent possible identify all nerve group 
or groups affected.  Such description 
should include whether there is complete 
or incomplete paralysis of the identified 
nerve group(s) that is severe, moderately 
severe, moderate, or mild.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.

2.  Arrange for an appropriate VA 
examination to determine the current 
degree of severity of the Veteran's right 
femur fracture.  The claims folder and a 
complete copy of this remand must be made 
available to the examiner for review of 
the case, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  A notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
should elicit from the Veteran a detailed 
history of relevant symptoms.  All 
indicated tests and studies, including X-
rays, should be performed, and the 
examiner should review the results of any 
testing prior to completing the report.  

a.  The examiner should conduct range of 
motion testing for the right hip and the 
right knee (expressed in degrees, with 
standard ranges provided for comparison 
purposes).  He/she should also render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the right 
hip and/or the right knee.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  

b.  In addition, the examiner should 
indicate whether, and to what extent, the 
Veteran likely experiences functional 
loss due to pain, and/or any of the other 


symptoms noted above, during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion 
for the hip or the knee.  The examiner 
should also indicate whether there is hip 
ankylosis present.  

c.  The examiner should also indicate 
whether the Veteran has malunion of the 
right hip.  If so, the examiner should 
indicate whether such malunion is best 
described as slight, moderate, or marked.  
The examiner should render specific 
findings as to whether or not there is 
(1) a fracture of the surgical neck of  
the femur with a false joint; (2) a 
fracture of the shaft or anatomical  neck 
of the femur with nonunion (either 
without loose motion, with weight-bearing 
preserved with the aid of a brace, or 
with loose motion, with a spiral or 
oblique fracture); (3) a flail hip joint, 
or (4) abduction of the thigh with motion 
lost beyond 10 degrees.  

d.  The examiner should also indicate the 
effect the hip disability has, if any, on 
the Veteran's current level of 
occupational impairment.  

3.  Make arrangements with an appropriate 
VA medical facility for the Veteran to be 
afforded a psychiatric examination to 
evaluate the Veteran's PTSD.  The 
examination is to be conducted by a 
psychiatrist who has not previously 
examined the Veteran.  The claims folder 
as well as a complete copy of this remand 
is to be  


provided to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including 
psychiatric testing, must be accomplished 
and all clinical findings should be 
reported in detail.  The examiner should 
identify all current manifestations of 
the service-connected PTSD.

The examiner should also provide an 
opinion concerning the current degree of 
social and occupational impairment 
resulting from the service-connected 
PTSD.  In addition, the examiner should 
provide a Global Assessment of 
Functioning (GAF) score with an 
explanation of the significance of the 
score assigned.  In accordance with the 
AMIE worksheet for rating PTSD, the 
examiner is to thereafter provide a 
detailed review of the Veteran's history, 
current complaints, and the nature and 
extent of his disability.   

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examinations.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, specific studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

Following completion of the above, the 
claim should be readjudicated.  If any 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


